UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1789


JANE WECKER HARRISON,

                Plaintiff - Appellant,

          and

CTH I CAREGIVER,

                Plaintiff,

          v.

FRED OWENS; ANDRE BAUER; KEN ARD; EUGENE A. “Andy” LAURENT;
TANA VANDERBILT; SAM DAVIS; GLENN MCCONNELL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Mary Geiger Lewis, District Judge.
(8:11-cv-02215-MGL)


Submitted:   June 30, 2015                 Decided:   August 5, 2015


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia   Logan   Harrison,  Columbia,   South  Carolina,   for
Appellant.    William H. Davidson, II, Kenneth P. Woodington,
DAVIDSON & LINDEMANN, P.A., Columbia, South Carolina; Patrick J.
Frawley, DAVIS   FRAWLEY,   LLC,   Lexington,   South   Carolina,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

      Jane   Wecker          Harrison     filed       a    civil    complaint         alleging

various    state       officials    violated          her    rights    under         42    U.S.C.

§§ 1983, 1985 (2012), and asserting state law claims of fraud

and misrepresentation, intentional interference with a contract,

wrongful     discharge,          common       law    conspiracy,        defamation,             and

intentional      infliction        of    emotional         distress.            In   its    first

order,     the    district        court       granted       the    Lieutenant         Governor

defendants’      Fed.     R.     Civ.    P.    12(b)(6)       motion       to    dismiss        the

complaint against them.             In its second order, the district court

granted the remaining defendants’ motion to dismiss Harrison’s

intentional      infliction        of    emotional         distress     claim.            In    its

third     order,        the     district           court     granted       the       remaining

defendants’ motion for summary judgment.

      Harrison         appeals     all    three           orders   alleging          that      the

district court erred in (1) finding that she did not have a

property interest in her license; (2) finding that she was not

an   “employee”        for    purposes        of    establishing       a    constitutional

violation;       (3)     granting       defendants          qualified       immunity;           (4)

denying her request for injunctive relief; and (5) declining to

exercise supplemental jurisdiction over her remaining state law

claims.

      We review a dismissal under Rule 12(b)(6) de novo.                                       Hire

Order Ltd. v. Marianos, 698 F.3d 168, 170 (4th Cir. 2012).                                     “To

                                               3
survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief

that is plausible on its face.”                   Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted).                                     We have

reviewed     the   district     court’s          dismissal        of    the        Lieutenant

Governor   defendants        from   this     action     and    find          no    reversible

error.

      We also review de novo an award of summary judgment on the

basis of qualified immunity.               Durham v. Horner, 690 F.3d 183,

188 (4th Cir. 2012); see Altman v. City of High Point, 330 F.3d

194, 200 (4th Cir. 2003) (noting that an appellate court reviews

the   district     court’s    denial    of       qualified     immunity            de     novo).

Summary judgment is proper only if, taking the evidence and all

reasonable     inferences       drawn      therefrom         in        the        light     most

favorable to the nonmoving party, there is no genuine dispute of

material fact, and the moving party is entitled to judgment as a

matter of law.      Durham, 690 F.3d at 188.

      To be entitled to qualified immunity, a defendant must show

either   (a)   that   his     conduct      did    not   violate         the       plaintiff’s

constitutional      rights,     or     (b)       that   even       if        there        was   a

constitutional violation, the right in question was not clearly

established at the time that the defendant acted.                                  Hunter v.

Town of Mocksville, ___ F.3d ___, ___, 2015 WL 3651646 at *1

(4th Cir. June 15, 2015); Ridpath v. Bd. of Governors Marshall

                                           4
Univ., 447 F.3d 292, 306 (4th Cir. 2006).                 The burden of proof

and persuasion, with respect to a defense of qualified immunity,

rests     on    the   official    asserting     that    defense.         Meyers   v.

Baltimore Cty., 713 F.3d 723, 731 (4th Cir. 2013).

     We        have   reviewed    the    parties’      briefs,     the    materials

submitted on appeal, and the district court’s thorough and well-

reasoned orders, and find no reversible error.                   Accordingly, we

affirm for the reasons stated by the district court.                       Harrison

v. Owens, No. 8:11–cv–02215-MGL (D.S.C. Nov. 7, 2012; Aug. 12,

2013; July 7, 2014).         We dispense with oral argument because the

facts   and      legal   contentions     are   adequately    presented      in    the

materials       before   this    court   and   argument    would    not    aid    the

decisional process.

                                                                           AFFIRMED




                                          5